Order entered July 1, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00985-CV

                         ALAA MOHAMAD WEISS, Appellant

                                           V.

                             THE STATE OF TEXAS, Appellee

              On Appeal from the County Criminal Court of Appeals No. 2
                                 Dallas County, Texas
                           Trial Court Cause No. M0474358

                                       ORDER
       Before the Court is appellant’s June 19, 2019 motion for summary judgment. We DENY

the motion.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE